DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending.

Response to Arguments
The rejection of Claims 1-6 under 35 USC §112(b) is withdrawn.

The remainder of Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1 Applicant (pages 7-12 of arguments filed 24 October 2022) presents a series of statements which are numbered 1-12 for reference: 
“Independent claim 1 stands rejected under 35 U.S.C. § 103 over Tanaka et al. (U.S. Patent Publication No. 2019/0233018) in view of Nakamura et al. (U.S. Patent Publication No. 2021/0031631). Withdrawal of this rejection is respectfully requested for at least the following reason. Tanaka et al. and Nakamura et al., either alone or in combination, fail to teach or suggest each and every element of claim 1.”,
“Independent claim 1 recites: A joining structure between a front pillar trim and an instrument panel, wherein the front pillar trim comprises an upper trim extending along a vertical direction of a vehicle and a lower trim that is in contact with an edge of the instrument panel in a vehicle width direction and is formed to be substantially flush with the instrument panel, the lower trim and the upper trim are coupled via a coupling section, the lower trim has an extension section extending from the coupling section toward an inward side in the vehicle width direction and abutting the instrument panel, a parting section is formed between the extension section and the instrument panel, and the parting section is formed at an angle along an axis toward inside of the vehicle among axes radially extending from a vanishing point on a side in front of the vehicle when a driver who is sitting on a driver’s seat of the vehicle visually checks the side in front of the vehicle. (See, e.g., specification at p. 12, ¶ [0030], pp. 16-17, ¶ [0040], and p. 18, ¶ [0044], as originally filed, for support for the amendments to claim 1.) Tanaka et al. and Nakamura et al., either alone or in combination, fail to disclose, teach, or suggest these aspects of claim 1.”,
“Rather, Tanaka et al. discloses the following. As illustrated in FIG. 1, the front garnish 60 includes a main body 62 that extends substantially in the vehicle vertical direction following the first column 30, and an extension portion 64 that is integrally provided to an upper end portion of the main body 62 and extends substantially toward the vehicle rear. A lower end portion of the main body 62 is inserted into an insertion opening (not illustrated in the drawings) formed at an instrument panel 22, and an upper end portion of the extension portion 64 abuts a roof headliner 82. (See ¶ [0039]; and FIG. 1.).  As illustrated in FIG. 1 to FIG. 3, a substantially rectangular flat plate shaped cover 24 (with a substantially trapezoidal profile in plan view) that configures part of the instrument panel 22 is disposed between a lower end portion of the front garnish 60 and a lower end portion of the rear garnish 70. As illustrated in FIG. 2, plural insertion portions 24A project from a lower face of the cover 24. The insertion portions 24A are inserted into a portion of the instrument panel 22 in order to provide the cover 24 to the instrument panel 22. (See ¶ [0048]; and Figs 1-3.).  As illustrated in FIG. 3, in plan view, a peripheral edge at the vehicle width direction outer side of the cover 24 is disposed so as to lie close to (or abut) the A pillar outer glass 50. A peripheral edge at the vehicle width direction inner side of the cover 24 is, for example, disposed along an imaginary line (not illustrated in the drawings) linking between a vehicle width direction inner end portion of the main body 62 of the front garnish 60 and a vehicle width direction inner end portion of the main body 72 of the rear garnish 70. (See ¶ [0050]; and Figs 1-3.)”,
However, while Tanaka et al. discloses that the front garnish 60 includes a main body 62 that extends substantially in the vehicle vertical direction following the first column 30, and an extension portion 64 that is integrally provided to an upper end portion of the main body 62 and extends substantially toward the vehicle rear, discloses that a lower end portion of the main body 62 is inserted into an insertion opening (not illustrated in the drawings) formed at an instrument panel 22, and an upper end portion of the extension portion 64 abuts a roof headliner 82, discloses that the insertion portions 24A are inserted into a portion of the instrument panel 22 in order to provide the cover 24 to the instrument panel 22, and discloses that a peripheral edge at the vehicle width direction inner side of the cover 24 is, for example, disposed along an imaginary line (not illustrated in the drawings) linking between a vehicle width direction inner end portion of the main body 62 of the front garnish 60 and a vehicle width direction inner end portion of the main body 72 of the rear garnish 70.”,
“As can readily be seen, Tanaka et al. at least fails to teach or suggest that the front pillar trim comprises an upper trim extending along a vertical direction of a vehicle and a lower trim that is in contact with an edge of the instrument panel in a vehicle width direction and is formed to be substantially flush with the instrument panel ... and the parting section is formed at an angle along an axis toward inside of the vehicle among axes radially extending from a vanishing point on a side in front of the vehicle when a driver who is sitting on a driver’s seat of the vehicle visually checks the side in front of the vehicle, as recited in claim 1.”,
“Nakamura et al. fails to cure the aforementioned deficiencies of Tanaka et al. with regard to the claimed subject matter of claim 1. Instead, Nakamura et al. discloses the following. In this embodiment, the vehicle interior structure 100 is configured such that two ridge lines on opposite sides of the instrument cluster hood 114 of the instrument panel 102 as the vehicle interior structural component are approximately coincident, respectively, with two axis lines Af each oriented from a vanishing point P toward a vehicle interior. More specifically, the raised portion forming the instrument cluster hood 114 has two inclined surfaces on opposite sides thereof, wherein each of the inclined surfaces is partly formed linearly. Then, an inclination of each of two ridge lines 1144 linearly extending in an inverted V shape is approximately coincident with an inclination of a corresponding one of the two axis lines Af oriented from the vanishing point P toward the vehicle interior. As above, by allowing each of the ridge lines 114a of the outline the instrument cluster hood 114 to be approximately coincident with a corresponding one of the two axis lines Af oriented from the vanishing point P toward the vehicle interior, it becomes easier for the driver to obtain the “axis feeling”, and adequately figure out the position of an own vehicle in a space where the vehicle travels. (See § [0053].).  As mentioned above, the vehicle interior structure 100 according to the second embodiment is configured such that each of the ridge lines 114a as a given region of the outer edge of the instrument cluster hood 114 is approximately coincident with a corresponding one of the axis lines Af oriented from the vanishing point P toward the vehicle interior, so that the “axis feeling” is assisted in the vicinity of the center of the field-of-view of the driver, and thereby it is possible to effectively assist the “axis feeling” of the driver. (See [0058].)”,
“Although Nakamura et al. discloses the vehicle interior structure 100 is configured such that two ridge lines on opposite sides of the instrument cluster hood 114 of the instrument panel 102 as the vehicle interior structural component are approximately coincident, respectively, with two axis lines Af each oriented from a vanishing point P toward a vehicle interior, and discloses that the vehicle interior structure 100 according to the second embodiment is configured such that each of the ridge lines 1144 as a given region of the outer edge of the instrument cluster hood 114 is approximately coincident with a corresponding one of the axis lines Af oriented from the vanishing point P toward the vehicle interior, so that the “axis feeling” is assisted in the vicinity of the center of the field-of-view of the driver, and thereby it is possible to effectively assist the “axis feeling” of the driver, as is readily apparent, Nakamura et al. at least fails to teach or suggest that the front pillar trim comprises an upper trim extending along a vertical direction of a vehicle and a lower trim that is in contact with an edge of the instrument panel in a vehicle width direction and is formed to be substantially flush with the instrument panel ... and the parting section is formed at an angle along an axis toward inside of the vehicle among axes radially extending from a vanishing point on a side in front of the vehicle when a driver who is sitting on a driver’s seat of the vehicle visually checks the side in front of the vehicle, as recited in claim 1.”,
“It is further submitted that Sakabe et al. (raised in the rejection of claim 2, in the office action) fails to cure the aforementioned deficiencies of Tanaka et al. and Nakamura et al. with regard to the claimed subject matter of claim 1. Instead, Sakabe et al. discloses the following. The transparent plate member 36 is formed in a plate shape of an inorganic glass, a transparent resin or the like. The vehicle cabin interior A is isolated from the vehicle cabin exterior B by the transparent plate member 36. The transparent plate member 36 is attached to the vehicle outer sides of the first column 22 and the second column 24. To be specific, one end portion 36A of the transparent plate member 36 is joined to the third face 22C of the first column 22, and another end portion 36B of the transparent plate member 36 is joined to the third face 24C of the second column 24. (See ¶ [0034].), The reinforcing member 20 is joined to the first face 22A of the first column 22 and the first face 24A of the second column 24. As shown in FIG. 3, the reinforcing member 20 includes a front side base portion 40 and a rear side base portion 42 that serve as a pair of base portions, and bridging portions 44, 46, 48 and 50. As an example in the present exemplary embodiment, the front side base portion 40, the rear side base portion 42, and the bridging portions 44, 46, 48 and 50 are formed of a transparent resin. (See ¶ [0035].)”,
While Sakabe et al. discloses that the transparent plate member 36 is attached to the vehicle outer sides of the first column 22 and the second column 24, discloses that one end portion 36A of the transparent plate member 36 is joined to the third face 22C of the first column 22, and another end portion 36B of the transparent plate member 36 is joined to the third face 24C of the second column 24, discloses that the reinforcing member 20 is joined to the first face 22A of the first column 22 and the first face 24A of the second column 24, and discloses that the reinforcing member 20 includes a front side base portion 40 and a rear side base portion 42 that serve as a pair of base portions, and bridging portions 44, 46, 48 and 50, as can readily be seen, Sakabe et al. at least fails to disclose, teach, or suggest that the front pillar trim comprises an upper trim extending along a vertical direction of a vehicle and a lower trim that is in contact with an edge of the instrument panel in a vehicle width direction and Is formed to be substantially flush with the instrument panel ... and the parting section is formed at an angle along an axis toward inside of the vehicle among axes radially extending from a vanishing point on a side in front of the vehicle when a driver who fs sitting on a driver’s seat of the vehicle visually checks the side in front of the vehicle, as recited in claim 1.”, 
Thus, Tanaka et al., Nakamura et al., and Sakabe et al., either alone or in combination, do not teach or suggest these claimed features of claim 1, as recited above. Specifically, Tanaka et al. and Sakabe et al. do not disclose, teach, or suggest about the lower trim of the claimed subject matter of claim 1. Rather, Tanaka et al. and Sakabe et al. disclose, in figure 1 or 2, that the trim extending in the vertical direction of the vehicle is in direct contact with the instrument panel to form the parting section, and it is different from the present application. Nakamura et al. also discloses, in figure 2 or 4, that the trim (62) extending in the vertical direction of the vehicle is in direct contact with the instrument panel.”,
In the present application, according to the amendments to claim 1, “the lower end portion 31b of the front upper trim 31 is disposed to be separated outward from the parting section 62 in the vehicle width direction by L2. Accordingly, when the front upper trim 31 expands or contracts due to a variation in atmospheric temperature, the force applied in the direction of the parting section 62 (in particular, the force applied in the upward/downward direction) F1 can be minimized.” (See specification at p. 18, paragraph [0044], as filed.).  The cited art does not teach or suggest an effect corresponding to the effect of the subject patent application described above.”,
Based on at least the foregoing, Tanaka et al. and Nakamura et al. (and Sakabe et al.), either alone or in combination, fail to disclose, teach, or suggest each and every element of the claimed subject matter as recited in independent claim 1. Accordingly, claim 1 is in condition for allowance. Withdrawal of the rejection is therefore requested.

The Examiner respectfully disagrees with Applicant’s statements as provided, by reference number, below:
Applicant (1) is an unsupported conclusory statement. 
Applicant (2) is a recitation of amended Claim 1 and a second conclusory statement. 
Applicant (3) is a recitation of paragraphs [0039], [0048], and [0050] of Tanaka’s disclosure.
Applicant (4) recites additional paragraphs from Tanaka’s disclosure and Applicant (5) states “as can readily be seen, Tanaka et al. fails to teach or suggest the limitations of Claim 1”. In response to applicant's argument against Tanaka, an individual reference, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In addition, Applicant's (4) and (5) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Reciting the amended portions of Claim 1 and reciting disclosure from Tanaka without any discussion or analysis that relates specific Tanaka disclosure to specific subject matter of amended Claim 1 fails to specifically point out how the amended language of claim 1 patentably distinguishes the claimed subject matter from Tanaka in view of Nakamura.
	Applicant (6) states that Nakamura fails to cure the aforementioned deficiencies of Tanaka with regard to the claimed subject matter of claim 1. The aforementioned deficiencies of Tanaka, noted by Applicant in (5) consists of the entirety of Claim 1. Applicant (6) fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant (7) states that Nakamura fails to teach Claim 1 is an individual attack on one of the references used to reject Claim 1. Applicant’s statements against an individual reference cannot show nonobviousness where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, Applicant (7) does not comply with 37 CFR 1.111(c) because it does not clearly point out the patentable novelty which he thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Reciting Claim 1 and reciting disclosure from Tanaka does not constitute specifically pointing out how the language of the claim 1 patentably distinguishes claim 1 from Tanaka in view of Nakamura.
Applicant (8) and (9) states “Sakura fails to cure the aforementioned deficiencies of Tanaka et al. and Nakamura et al. with regard to the claimed subject matter of claim 1”. The aforementioned deficiencies of Tanaka and Nakamura consist of the entirety of Claim 1.  Reciting Claim 1 and reciting disclosure from Sakura does not constitute specifically pointing out how the language of amended Claim 1 patentably distinguishes Claim 1 from Sakura.
	Applicant (10) states neither Tanaka, Nakamura, or Sakabe discloses, teaches, or suggests the lower trim of amended Claim 1. In support, Applicant asserts that Tanaka and Sakabe teaches the trim extending in the vertical direction of the vehicle is in direct contact with the instrument panel to form the parting section and is different from the present application. Applicant also states that Nakamura discloses in figure 2 or 4, that trim (62) extending in the vertical direction is also in direct contact with the instrument panel. Applicant (11) states that none of the cited art teaches the force minimizing effect disclosed in ¶0044.
	The Examiner respectfully disagrees that Applicant (10), Applicant (11), and /or Applicant (12) specifically points out how the language of amended Claim 1 patentably distinguishes Claim 1 over Tanaka, Nakamura and Sakabe.
	Amended Claim 1 requires: “a lower trim that is in contact with an edge of the instrument panel in a vehicle width direction and is formed to be substantially flush with the instrument panel”.
Tanaka discloses a lower trim [fig. 2 @24] that is in contact with an edge [fig. 1 illustrates 24 in contact with 22] of the instrument panel [fig. 1 @22] in a vehicle width direction [fig. 1 @OUT direction] and is formed to be substantially flush with the instrument panel [figs. 1 and 2 illustrates 24 formed substantially flush with 22].
Applicant (11) discloses an effect that is not contained in Claim 1 therefore failing to patentably distinguish the language of amended Claim 1 over Tanaka in view of Nakamura.
Applicant (12) is a conclusory statement.

Regarding Claim 2. Applicant states Claim 2 is patentable because Claim 2 depends from Claim 1 and since Claim 1 is not taught by Tanaka in view of Nakamura or Tanaka in view of Nakamura and Sakabe, Claim 2 is not taught by Tanaka in view of Nakamura and Sakabe.
The Examiner respectfully disagrees with Applicant’s statements regarding the patentability of Claim 2. As discussed above and in the modified grounds of rejection presented below, Tanaka in view of Nakamura teaches all the limitations of Claim 1 and Tanaka in view of Nakamura and Sakabe teaches all the limitations of Claim 2.

Claim Objections
Claim 7 is objected to because of the following informalities:  The limitation “at least one of the stopper section” should read “at least one of the stopper sections” for proper antecedent support.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the stopper section is arranged only at the side in front of the instrument panel”, Claims 4 and 9, must be shown or the feature(s) canceled from the claims.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2019/0233018) in view of Nakamura (US 2021/0031631). All reference is to Tanaka unless indicated otherwise.

Regarding Claim 1 (Currently Amended), Tanaka teaches a joining structure between a front pillar trim and an instrument panel, wherein 
the front pillar trim  [¶0040, “As illustrated in FIG. 3, the main body 62 of the front garnish 60 includes a first side wall 62A that covers the first pillar inner panel 32 from the vehicle front, and a second side wall 62B that opposes the first side wall 62A …The first side wall 62A and the second side wall 62B configure the main body 62”] comprises an upper trim [fig. 1 @62] extending along a vertical direction of a vehicle [¶0039, “As illustrated in FIG. 1, the front garnish 60 includes a main body 62 that extends substantially in the vehicle vertical direction following the first column 30] and a lower trim [figs. 1 and 2 @24] that is in contact with an edge [fig. 1 illustrates 24 in contact with 22] of the instrument panel [fig. 1 @22] in a vehicle width direction [fig. 1 @OUT direction] and is formed to be substantially flush with the instrument panel [figs. 1 and 2 illustrates 24 formed substantially flush with 22], 
the lower trim [fig. 1 @24] and the upper trim [fig. 1 @62] are coupled via a coupling section [fig. 3 @62B, ¶0049, “As illustrated in FIG. 2 and FIG. 3, a peripheral edge 24F at the vehicle front of the cover 24 is disposed so as to abut (or lie close to) the second side wall 62B of the main body 62 of the front garnish 60”];
the lower trim [fig. 1 @24] has an extension section [fig. 3 @portion of 24 extending in the IN direction from 62B] extending from the coupling section [fig. 1 @62B] toward an inward side in a vehicle width direction [fig. 3 illustrates 24 extending inward of 62B] and abutting [fig. 1 illustrates 24 abutting 22] the instrument panel [fig. 1 @22], 
a parting section [peripheral edge of 24 at the vehicle width direction, ¶0050, “A peripheral edge at the vehicle width direction inner side of the cover 24 is, for example, disposed along an imaginary line (not illustrated in the drawings) linking between a vehicle width direction inner end portion of the main body 62 of the front garnish 60 and a vehicle width direction inner end portion of the main body 72 of the rear garnish 70”] is formed between the extension section [fig. 3 @portion of 24 extending in the IN direction from 62B] and the instrument panel [fig. 1 @22], 
the parting section is formed at an angle along an axis toward inside of the vehicle [fig. 3 illustrates peripheral side of 24 formed at an angle towards the interior of the vehicle]
Tanaka does not teach the parting section is formed at an angle along an axis toward inside of the vehicle among axes radially extending from a vanishing point on a side in front of the vehicle when a driver who is sitting on a driver’s seat of the vehicle visually checks the side in front of the vehicle
Nakamura teaches a parting section [fig. 4 @114a] is formed at an angle along an axis toward inside of the vehicle [fig. 4 illustrates 114a is at an angle between an axis extending between 108 and 106] among axes [fig. 4 illustrates two axes] radially extending from a vanishing point [fig. 4 @P] on a side in front of the vehicle when a driver who is sitting on a driver’s seat of the vehicle visually checks the side in front of the vehicle [¶0058, “each of the ridge lines 114a as a given region of the outer edge of the instrument cluster hood 114 is approximately coincident with a corresponding one of the axis lines Af oriented from the vanishing point P toward the vehicle interior”, ¶0059, “In the vehicle interior structure 100 according to the second embodiment, the upper end of the instrument panel 102 is provided with the recess 114a serving as the vanishing point mark at a position on the axis line extending to the driver from the vanishing point P defined when the driver visually views forwardly, so that the driver can easily recognize the vanishing point P”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of forming a line on the outer edge of the instrument panel, as taught by Nakamura, into the joining structure between the front pillar trim and the instrument panel, taught by Tanaka, so it is easier for the driver to orient himself to a position of their vehicle in a space where the vehicle travels (Nakamura: ¶0053).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nakamura and Sakabe (US 2019/0144042). All reference is to Tanaka unless indicated otherwise.

Regarding Claim 2 (Currently Amended), Tanaka in view of Nakamura teach the joining structure of the front pillar trim and the instrument panel according to Claim 1, wherein the front pillar trim comprises 
a rear upper trim [fig. 1 @72] disposed on a side further rearward [fig. 1 illustrates claimed structure] in the vehicle than the upper trim [fig. 1 @64], 
the rear upper trim [fig. 1 @72] and the upper trim [fig. 1 @64] are coupled via an upper coupling section [fig. 1 illustrates (dotted line) section coupling 64 and 72] 
Tanaka in view of Nakamura does not teach the upper coupling section is disposed at a side further inward from the coupling section in the vehicle width direction
Sakabe teaches an upper coupling section [fig. 1 @20] is disposed at a side further inward [fig. 2 illustrates 20 further inboard of 36] from a coupling section [fig. 2 @36 corresponds to Tanaka fig. 1 @50] in a vehicle width direction
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a reinforcing structure, as taught by Sakabe, into the joining structure taught by Tanaka in view of Nakamura in order to provide a pillar structure for a vehicle that may improve visibility while assuring stiffness (Sakabe: ¶0006).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nakamura and Asai (JP 2019-182208). All reference is to Tanaka unless indicated otherwise.

Regarding Claim 3 (Currently Amended), Tanaka in view of Nakamura teaches the joining structure of the front pillar trim and the instrument panel according to Claim 1
Tanaka in view of Nakamura does not teach stopper sections protruding outward in the vehicle width direction and abutting an end portion of the extension section inside in the vehicle width direction to restrict downward movement of the end portion, at least one of the stopper section is disposed on a side in front of the instrument panel, and the end portion of the extension section inside in the vehicle width direction is disposed above the stopper section in a vertical direction and arranged to overlap the stopper section from above in the vertical direction
Asai teaches stopper sections [portions of fig. 3 @ 112 adjoining 108b -108c] protruding outward in a vehicle width direction [fig. 3 illustrates 112 protruding in the claimed direction] and 
abutting an end portion [figs. 1(b) and 2 illustrate 102 abutting 106 when assembled] of an extension section [fig. 1(b) @106 which corresponds to Tanaka: fig. 3 @portion of 24 extending in the IN direction from 62B] inside in the vehicle width direction to restrict downward movement of the end portion [¶0026, “the upper member 102a and the lower member 102b are connected to the front pillar trim 104 (see FIG. 1B), so that even if a load is applied to the front pillar trim 104, for example. Both the upper member 102a and the lower member 102b can follow the displacement of the front pillar trim 104. With this configuration, it is possible to prevent the gaps between the members from being generated, and thus it is possible to maintain the appearance of the vehicle interior”],
at least one of the stopper section [fig. 3 @112 adjoining fig. 3 @108a] is disposed on a side in front [a side in front of the instrument panel is construed as defining a 2D location, a side defines the vehicle width position and in front of the instrument panel describes the vehicle front to back location, fig. 3 illustrates 108a positioned on the right side in the front portion (construed as first 1/3 of 102 measured from the forward edge of the instrument panel 102)] of an instrument panel [fig. 3 @102], and 
the end portion of the extension section [fig. 1(b) @106 which corresponds to Tanaka: fig. 3 @portion of 24 extending in the IN direction from 62B] inside in the vehicle width direction is disposed above the stopper section [fig. 1(b) @E1] in a vertical direction and arranged to overlap the stopper section from above in the vertical direction [figs. 1(b) and 2 illustrate 106 overlapping E1 and 108 where each 106 tab fits in a designated stopper section slot 108a-108c]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a support structure from the instrument panel extending under the pillar trim attachment region, as taught by Asai, into the joining structure taught by Tanaka in view of Nakamura in order to form an interior trim parting line with high accuracy and prevent gaps between trim sections from being generated in order to maintain the appearance of the vehicle interior (Asai: ¶0025 and ¶0026).

Regarding Claim 7 (New), Tanaka teaches a joining structure between a front pillar trim and an instrument panel, wherein 
the front pillar trim [¶0040, “As illustrated in FIG. 3, the main body 62 of the front garnish 60 includes a first side wall 62A that covers the first pillar inner panel 32 from the vehicle front, and a second side wall 62B that opposes the first side wall 62A …The first side wall 62A and the second side wall 62B configure the main body 62”] comprises an upper trim [fig. 1 @62] and a lower trim [figs. 1 and 2 @24],
the lower trim [fig. 1 @24] and the upper trim [fig. 1 @62] are coupled via a coupling section [fig. 3 @62B, ¶0049, “As illustrated in FIG. 2 and FIG. 3, a peripheral edge 24F at the vehicle front of the cover 24 is disposed so as to abut (or lie close to) the second side wall 62B of the main body 62 of the front garnish 60”],
the lower trim [fig. 1 @24] has an extension section [fig. 3 @portion of 24 extending in the IN direction from 62B] extending from the coupling section [fig. 1 @62B] toward an inward side in a vehicle width direction [fig. 3 illustrates 24 extending inward of 62B] and abutting [fig. 1 illustrates 24 abutting 22] the instrument panel [fig. 1 @22], 
a parting section [peripheral edge of 24 at the vehicle width direction, ¶0050, “A peripheral edge at the vehicle width direction inner side of the cover 24 is, for example, disposed along an imaginary line (not illustrated in the drawings) linking between a vehicle width direction inner end portion of the main body 62 of the front garnish 60 and a vehicle width direction inner end portion of the main body 72 of the rear garnish 70”] is formed between the extension section [fig. 3 @portion of 24 extending in the IN direction from 62B] and the instrument panel [fig. 1 @22], 
the parting section is formed at an angle along an axis toward inside of a vehicle [fig. 3 illustrates peripheral side of 24 formed at an angle towards the interior of the vehicle]
Tanaka does not teach the parting section is formed at an angle along an axis toward inside of a vehicle among axes radially extending from a vanishing point on a side in front of the vehicle when a driver who is sitting on a driver's seat of the vehicle visually checks the side in front of the vehicle, the instrument panel comprises stopper sections protruding outward in the vehicle width direction and abutting an end portion of the extension section inside in the vehicle width direction to restrict downward movement of the end portion, at least one of the stopper section is disposed on a side in front of the instrument panel, and the end portion of the extension section inside in the vehicle width direction is disposed above the stopper section in a vertical direction and arranged to overlap the stopper section from above in the vertical direction
Nakamura teaches a parting section [fig. 4 @114a] is formed at an angle along an axis toward inside of the vehicle [fig. 4 illustrates 114a is at an angle between an axis extending between 108 and 106] among axes [fig. 4 illustrates two axes] radially extending from a vanishing point [fig. 4 @P] on a side in front of the vehicle when a driver who is sitting on a driver’s seat of the vehicle visually checks the side in front of the vehicle [¶0058, “each of the ridge lines 114a as a given region of the outer edge of the instrument cluster hood 114 is approximately coincident with a corresponding one of the axis lines Af oriented from the vanishing point P toward the vehicle interior”, ¶0059, “In the vehicle interior structure 100 according to the second embodiment, the upper end of the instrument panel 102 is provided with the recess 114a serving as the vanishing point mark at a position on the axis line extending to the driver from the vanishing point P defined when the driver visually views forwardly, so that the driver can easily recognize the vanishing point P”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of forming a line on the outer edge of the instrument panel, as taught by Nakamura, into the joining structure between the front pillar trim and the instrument panel, taught by Tanaka, so it is easier for the driver to orient himself to a position of their vehicle in a space where the vehicle travels (Nakamura: ¶0053)
Tanaka in view of Nakamura does not teach the instrument panel comprises stopper sections protruding outward in the vehicle width direction and abutting an end portion of the extension section inside in the vehicle width direction to restrict downward movement of the end portion, at least one of the stopper section is disposed on a side in front of the instrument panel, and the end portion of the extension section inside in the vehicle width direction is disposed above the stopper section in a vertical direction and arranged to overlap the stopper section from above in the vertical direction
Asai teaches an instrument panel [fig. 3 @102] comprises stopper sections [portions of fig. 3 @ 112 adjoining 108b -108c] protruding outward in a vehicle width direction [fig. 3 illustrates 112 protruding in the claimed direction] and 
abutting an end portion [figs. 1(b) and 2 illustrate 102 abutting 106 when assembled] of the extension section [fig. 1(b) @106 which corresponds to Tanaka: fig. 3 @portion of 24 extending in the IN direction from 62B] inside in the vehicle width direction to restrict downward movement of the end portion [¶0026, “the upper member 102a and the lower member 102b are connected to the front pillar trim 104 (see FIG. 1B), so that even if a load is applied to the front pillar trim 104, for example. Both the upper member 102a and the lower member 102b can follow the displacement of the front pillar trim 104. With this configuration, it is possible to prevent the gaps between the members from being generated, and thus it is possible to maintain the appearance of the vehicle interior”],
at least one of the stopper section [fig. 3 @112 adjoining fig. 3 @108a] is disposed on a side in front [a side in front of the instrument panel is construed as defining a 2D location, a side defines the vehicle width position and in front of the instrument panel describes the vehicle front to back location, fig. 3 illustrates 108a positioned on the right side in the front portion (construed as first 1/3 of 102 measured from the forward edge of the instrument panel 102)] of the instrument panel [fig. 3 @102], and 
the end portion of the extension section [fig. 1(b) @106 which corresponds to Tanaka: fig. 3 @portion of 24 extending in the IN direction from 62B] inside in the vehicle width direction is disposed above the stopper section [fig. 1(b) @E1] in a vertical direction and arranged to overlap the stopper section from above in the vertical direction [figs. 1(b) and 2 illustrate 106 overlapping E1 and 108 where each 106 tab fits in a designated stopper section slot 108a-108c]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a support structure from the instrument panel extending under the pillar trim attachment region, as taught by Asai, into the joining structure taught by Tanaka in view of Nakamura in order to form an interior trim parting line with high accuracy and prevent gaps between trim sections from being generated in order to maintain the appearance of the vehicle interior (Asai: ¶0025 and ¶0026).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nakamura, Asai, and Sampoichi (JP 2017-024551). All reference is to Tanaka unless indicated otherwise.

Regarding Claims 4 (Currently Amended) and 9 (New), Tanaka in view of Nakamura and Asai teaches the joining structure of the front pillar trim and the instrument panel according to Claims 3 and 7
Tanaka in view of Nakamura and Asai does not teach the stopper section is arranged only at the side in front of the instrument panel
Sampoichi teaches a stopper section [figs. 3 and 4 @21] is arranged only [fig. 3 illustrates 21 extending partially across 1b and not disposed on 1a] at a side in front [a side in front of the instrument panel is construed as defining a 2D location, a side defines the vehicle width position and in front of the instrument panel describes the vehicle front to back location, fig. 3 illustrates stopper section 21 located on the right edge of instrument panel 1 in the vehicle width direction and at the front of the instrument panel (fig. 3 @1] of the instrument panel [fig. 3 @1]
Before the application was filed it would have been obvious to one of ordinary skill in the art to dispose extensions of the instrument panel only where required to support an attached structure, as taught by Sampoichi into the joining structure taught by Tanaka in view of Nakamura and Asai in order to optimize manufacture of the instrument panel by eliminating unnecessary structure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nakamura, Asai, and Sakabe (US 2019/0144042). All reference is to Tanaka unless indicated otherwise.

Regarding Claim 8 (New), Tanaka in view of Nakamura and Asai teaches the joining structure of the front pillar trim and the instrument panel according to Claim 7, wherein the front pillar trim comprises 
a rear upper trim [fig. 1 @72] disposed on a side further rearward [fig. 1 illustrates claimed structure] in a vehicle than the upper trim [fig. 1 @64],
the rear upper trim [fig. 1 @72] and the upper trim [fig. 1 @64] are coupled via an upper coupling section [fig. 1 illustrates (dotted line) section coupling 64 and 72] 
Tanaka in view of Nakamura and Asai does not teach the upper coupling section is disposed at a side further inward from the coupling section in a vehicle width direction
Sakabe teaches an upper coupling section [fig. 1 @20] is disposed at a side further inward [fig. 2 illustrates 20 further inboard of 36] from a coupling section [fig. 2 @36 corresponds to Tanaka fig. 1 @50] in a vehicle width direction
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a reinforcing structure, as taught by Sakabe, into the joining structure taught by Tanaka in view of Nakamura and Asai in order to provide a pillar structure for a vehicle that may improve visibility while assuring stiffness (Sakabe: ¶0006).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Nakamura, Asai, and Osterhout (US 2012/0119531). All reference is to Tanaka unless indicated otherwise.

Regarding Claims 5 (Original) and 10 (New), Tanaka in view of Nakamura and Asai teaches the joining structure of the front pillar trim and the instrument panel according to Claims 3 and 7 wherein 
the end portion of the extension section inside in the vehicle width direction [fig. 3 @ peripheral edge of 24 containing 24A] has a folded section [portion of fig. 2 @24 containing fig. 2 @24A],
in the folded section [fig. 2 @24A], an upper surface of the extension section [fig. 2 @24] and a bent surface are folded to form an angle [fig. 2 illustrates portion 24A formed at an angle to 24], and
the parting section is disposed on a side further inward in the vehicle width direction than the stopper section [fig. 2 illustrates the peripheral edge of 24 is inboard edge of 24A]
Tanaka in view of Nakamura and Asai does not teach the bent surface are folded to form an acute angle
Osterhout teaches bent surface [figs. 6 and 8 @34A] and are folded to form an acute angle [fig. 8 illustrates 34A folded to form an acute (<90) angle with 18] with the upper surface of an extension section [fig. 7 @18]
Before the application was filed it would have been obvious to one of ordinary skill in the art to form trim element connection tabs at an acute angle to a first trim element surface, as taught by Osterhout, into the joining structure taught by Tanaka in view of Nakamura and Asai, to cause the tab, after passing through a slot in a second trim element, to deflect in a manner that resists any forces tending to pull the tab back through the second trim element disconnecting the first and second trim elements.

Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The Examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Primary Examiner, Art Unit 2694